Title: To Benjamin Franklin from Robert Morris, 5 December 1781
From: Morris, Robert
To: Franklin, Benjamin


Sir,
Office of Finance 5th. Decem. 1781—
The Bearer of this Letter the Baron de Frey will shew you a Certificate for five hundred Dollars signed by Joseph Nourse Esqr. Register of the Treasury of the United States and issued by Virtue of a Warrant of this Day from me. This Money is on Interest at six per Cent from the fifth of December and is the Balance still due after a partial Payment. Should it be perfectly convenient to you it will be [a] great Favor to him and agreable to me that this five hundred Dollars be paid to Baron de Frey taking his receipt in full of all Demands against the United States on the Back of the Certificate with three Copies signed by him and sending them by different Opportunities. I mention five hundred Dollars without noticing the Interest, because in Case of Payment by you the Transaction will be substantially as if I had given him here a Bill of Exchange. With all possible respect I have the Honor to be Sir your most obedient and humble Servant
R M
His Excelly. Benja. Franklin
